Citation Nr: 1714222	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for plantar fasciitis of the right foot.

2. Entitlement to an increased disability rating in excess of 10 percent for plantar fasciitis of the left foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1994 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015. A transcript of the hearing is of record.

The Board previously remanded this matter in June 2015 and May 2016 for further development. This matter is now ready for adjudication. 


FINDINGS OF FACT

1. The Veteran's plantar fasciitis of the right foot is most appropriately characterized as moderate.

2. The Veteran's plantar fasciitis of the left foot is most appropriately characterized as moderate. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for plantar fasciitis of the right foot have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5021, 5284 (2016).

2. The criteria for an evaluation in excess of 10 percent for plantar fasciitis of the left foot have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5021, 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

July 2007 and July 2009 letters from the RO provided notice of the evidence required to substantiate the claim for an increased rating for a left and right plantar fasciitis disability. Accordingly the Board finds that VA met its duty to notify the Veteran. 

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 
 
The RO obtained the Veteran's service treatment records and post-service VA treatment records.

In addition, the Veteran underwent an examination in October 2007 and November 2015, which included an addendum examination in August 2016. These examinations are in the record.

Also of record and considered in connection with this appeal is the transcript of the April 2015 Board hearing. The Veteran was provided an opportunity to set forth his contentions with respect to the issue of an increased rating for his right and left foot plantar fasciitis, to the undersigned Veterans Law Judge (VLJ). In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the April 2015 hearing, the undersigned VLJ enumerated the issues on appeal about which the Veteran sought to testify. Also, information was solicited regarding the severity of the Veteran's right and left plantar fasciitis since the Veteran's effective date. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497. As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), and the hearing was legally sufficient.

As noted in the introduction, the claim has been remanded twice for further development. In reviewing the record, the Board finds substantial compliance with the remand directives as concerns this issue. See Dyment v. West, 13 Vet. App. 141 (1999).

Accordingly, the Board finds that the VA has met its duty to assist the Veteran with his claim. 

II. Higher Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.

The Veteran was service-connected for right and left plantar fasciitis in a June 1999 rating decision, at which time the RO assigned a compensable rating of 10 percent rating pursuant 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) C 5003-5021, effective January 27, 1999. The Veteran filed a claim for an increase rating in June 2007.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27 (2016). In this case, the rating schedule does not provide a specific diagnostic code for plantar fasciitis, so the Veteran's plantar fasciitis of the right and left foot have been rated analogously under DC 5021 for myositis.

Under 38 C.F.R. § 4.71a, DC 5021, myositis (inflammation of muscle tissue) is rated as degenerative arthritis, DC 5003. Under DC 5003, arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved. When the limitation is noncompensable under those codes, however, a 10 percent rating is warranted for limitation of motion of the joint, provided that limitation of motion is confirmed by swelling, muscle spasm, or satisfactory evidence of painful motion.

However, VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran. The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained.   Pernorio v. Derwinski, 2 Vet. App. 625, 629  (1992).

Overall, the Board finds that the following diagnostic codes pertaining to the foot and providing for higher than 10 percent evaluations do not apply in this case, as the evidence does not demonstrate pes planus (DC 5276), weak foot (DC 5277), claw foot (5278) Morton's disease (DC 5279), hallux valgus (DC 5280), hallux rigidus (5281), hammer toe (5282), or malunion or nonunion of the tarsal or metatarsal bones (DC 5283). 38 C.F.R. § 4.71a (2016).

By contrast, the Board finds that the evidence shows that the Veteran's symptoms of plantar fasciitis of the right and left foot are most appropriately evaluated under 38 C.F.R. 4.71a, DC 5284, a general rating criteria for "other foot injuries." Under DC 5284, a 10 percent rating is assigned for moderate foot injury. A moderately severe foot injury warrants a 20 percent rating. A severe foot injury warrants a 30 percent rating. A Note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016). It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Court, in Correia v. McDonald, 28 Vet. App 158(2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. However, VA's Office of General Counsel has stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion. Thus, VA's General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case. See VAOPGCPREC 9-98 (Aug. 14, 1998) Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995). In the present case, consideration of functional loss and DeLuca is not warranted because the impairment is not based on limitation of motion. 

The Veteran's medical records show consistently that the Veteran has pain in both his feet. His records further demonstrate that the Veteran has attempted a variety of treatment options, which did not work. He was advised and given training on the use of a cane in April 2008; however he only uses the cane when he knows he will be standing for a prolonged time period. In June 2008 he was prescribed orthopedics. 

Following the Veteran's June 2007 claim for an increased rating for his service connected bilateral plantar fasciitis, the Veteran received a VA examination in October 2007. The Veteran reported pain on the balls and heels of his feet, describing the pain as like needles sticking in, like a spike, or standing on a sharp rock. The Veteran stated that he had pain when standing and walking. The Veteran reported that the pain worsened the longer he was on his feet, including during long periods of standing or walking more than ten minutes. The Veteran further reported that he had pain when driving, specifically using a clutch with his left foot. The Veteran reported that he will not walk on his toes because he felt burning and tearing sensation in his arch when he attempted to put pressure on the balls of his feet. He walked on the heels of his feet. The Veteran reported that lying down and elevation of his feet alleviated pain. He also stated that taking ibuprofen helped with the pain. The Veteran denied flare ups and walked unaided with a normal gait, and had no unusual shoe wear pattern. 

In the October 2007 examination, the examiner observed that the Veteran had a normal gait. He walked and stood without pain or difficulty. The Veteran had full range of motion in his all his toes without pain. The dorsiflexion of his feet were 0-20 degrees without pain. His plantar flexion was 0-40 degrees without pain. The Veteran had no deformity or angulation. The examiner further stated that the Veteran had no swelling, erythema, lesions, abnormalities, or deformities appreciated. The Veteran had good Achilles tendon alignment, but with tenderness to palpitation. He also had tenderness with palpitation to both arches, with his right greater tenderness than his left. The Veteran had no guarding or apprehension during the examination. His x-rays show that the Veteran's bone structures were intact, no fracture or subluxation were identified, and no hallux valgus, deformity, or inferior calcaneal spurs were identified. The examiner identified additional limitation to joint function were caused by factors of pain, including pain on repeated use and pain during flare-ups, fatigue, weakness, lack of endurance, and incoordination. 

The Veteran had another VA examination in November 2015. The Veteran reported that he had had persistent pain since service, but that the pain increased in 2005 or 2006. The Veteran had functional loss when the Veteran stood or walked for any length of time; and the more he stood the more his feet hurt. The examiner noted that the Veteran had pain with weight bearing and non-weight bearing in both his feet. The Veteran used a cane and over-the-counter shoe inserts, but declined to use custom orthotics in the past because they caused too much pain. The examiner noted that the Veteran had been treated at a podiatry clinic at a VA hospital once, which recommended Graston therapy but found after one session to be too painful to continue. 

The Veteran's x-ray found mild degenerative arthritis, which the examiner opined had no bearing on Veteran's plantar fasciitis. The x-ray further showed no plantar calcaneal spurs on either side, but did find posterior calcaneal spur on the right foot. The examiner opined that the posterior calcaneal spur on the right foot was incidental and not the cause of Veteran's plantar fasciitis in the right foot. 

The examiner stated found no calluses, swelling, or deformity of either foot. The examiner found no evidence of pes planus (flat foot), weak foot, claw foot, Morton's diseases, hallux valgus, hallux rigidus, hammer toe, or malunion of tarsal or metatarsal bones. The examiner stated that the Veteran's complaint of pain on palpitation and stretching of both feet were consistent with plantar fasciitis. The Veteran had an antalgic gait favoring his right side. The examiner opined, after the Veteran reported pain in his knee, ankle, and back and observing the Veteran walk, that it was unclear whether the Veteran's pain stemmed from his right knee. The examiner further opined that the Veteran's weight qualified as a risk factor for plantar fasciitis according to medical literature. 

In an August 2016 addendum opinion, the November 2015 examiner opined that the Veteran's plantar fasciitis results in moderate impairment. The examiner's reasoned that while Veteran complained of severe bilateral foot pain, he refused treatment for his disability, he canceled a follow up appointment with a foot specialist, and he was able to perform daily activities of daily life and maintained full employment. 

At the April 2015 Board hearing, the Veteran testified that beginning in 2004 and 2005 the pain in his feet started increasing to the point where he could no longer be active. He further testified that his 2007 examination mischaracterized his symptoms of pain; specifically that he had pain even at rest. The Veteran stated that he was given a variety of treatments, all which either did not work or made his foot pain increase. The Veteran further stated that his disability had caused him to lose balance, including incidences of falling. He testified that the pain in his feet had caused him to walk more flatfooted because any pressure of bending his feet caused too much pain. He stated that he could no longer engage in active activities he enjoyed after leaving service. The Veteran testified that generally both feet hurt in equal amounts, but the left foot could hurt worse. The Veteran stated that he was still able to work in his profession as a truck driver; however he had limited the number of hours as a driver moving more toward the management and support side of the business, which was not as lucrative. 

The Board finds that the Veteran's statements are competent. A Veteran is competent to report on that which he or she has personal knowledge. Layno v. Brown, 6 Vet. App. 465, 470 (1994). In this case, the Veteran has personal knowledge of the pain he feels, the effectiveness of treatment, and his loss of balance. Therefore, the Veteran's statements on his symptoms are competent.
The Veteran's statements are credible. As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). The Veteran's statements are consistent with his medical treatment records and the November 2015 and August 2016 VA examinations. Therefore, the Veteran's statements on his symptoms are credible. 

Based on a careful review of all of the evidence, the Board finds that the Veteran's plantar fasciitis of the right and left foot warrant a higher than 10 percent evaluations assigned for each foot. While the Veteran experiences pain in his feet, the Veteran's plantar fasciitis of the right and left foot do not manifest symptoms that can be characterized as moderately severe. The Veteran has an assertive device but does not regularly use it. Although, prescribed shoe inserts, he does not wear them relying on over-the-counter shoe inserts. Overall, the VA examiner found that the Veteran's bilateral plantar fasciitis, while impacting his ability to withstand prolonged standing and walking, was more appropriately characterized as moderate. Considering the Veteran's ability to continue working and to perform the activities of daily living, albeit with restrictions, the Board finds that the VA examiner's assessment of his functional impairment as moderate is consistent with the evidence. Thus, the Board finds that the Veteran's plantar fasciitis of the right and left foot are each no more than 10 percent disabling.

III. Other Considerations

The Board has also considered whether the Veteran's plantar fasciitis is an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted. See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

As described above, the severity of the Veteran's plantar fasciitis is encompassed within the assigned rating criteria under DC 5284. The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence. Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

An inferred claim of total disability rating base on individual employability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered. The Veteran reported that his bilateral plantar fasciitis interferes with his ability to drive as a truck driver. However, the record does not show that the Veteran has been rendered unemployable as a result. Indeed, the Veteran testified that he is still able to drive a limited amount, and that he works on the support and management side of the profession. Therefore, any inferred TDIU claim is inapplicable in this case.   

Thus, with the preponderance of the evidence against the assignment of higher evaluations, the benefit-of the doubt doctrine is not applicable, and the appeal is denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an increased disability rating in excess of 10 percent for plantar fasciitis of the right foot is denied.

Entitlement to an increased disability rating in excess of 10 percent for plantar fasciitis of the left foot is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


